Jacobs, J., concurring: Because the question involved herein (whether the taxpayer properly computed its ending inventory) is a question of fact, the granting of the Commissioner’s motion for summary judgment is inappropriate. As a practical matter, however, I have difficulty in believing the taxpayer can prove that the shrinkage for any given year can be estimated with sufficient accuracy so as to “clearly reflect” the taxpayer’s ending inventory, and hence its income, as is necessary to comport with the requirements of section 471. But, the taxpayer should have an opportunity to present facts proving otherwise. Because my ultimate conclusion is the same as that of the majority, I concur in the result even though I do not join in the majority’s opinion.